     Case 2:19-cv-01376-JAM-KJN Document 69 Filed 01/04/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DAVID EVANS,                                        No. 2:19-cv-1376 JAM KJN P
12                        Plaintiff,
13            v.                                          ORDER
14    D. STRUVE, et al.,
15                        Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On November 12, 2020, the magistrate judge filed findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within fourteen days. Plaintiff has filed

23   objections to the findings and recommendations.

24           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   court finds the findings and recommendations to be supported by the record and by proper

27   analysis.

28   /////
                                                          1
     Case 2:19-cv-01376-JAM-KJN Document 69 Filed 01/04/21 Page 2 of 2


 1          Accordingly, IT IS HEREBY ORDERED that:
 2          1. The findings and recommendations filed November 12, 2020, are adopted in full; and
 3          2. Plaintiff’s claim alleging that defendants Gonzales, Dingfelder, Richardson, Calderon,
 4   Valice, Sidebotham and McCarval violated the Eighth Amendment by filing reports falsely
 5   stating that plaintiff resisted defendant Struve are dismissed for failing to state a potentially
 6   colorable claim for relief.
 7

 8
     DATED: December 30, 2020                          /s/ John A. Mendez
 9
                                                       THE HONORABLE JOHN A. MENDEZ
10                                                     UNITED STATES DISTRICT COURT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
